IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00162-CV

KAYCI PETERSON, INDIVIDUALLY AND
AS NEXT FRIEND OF G.P., W.P., AND G.P.,
                                                             Appellant
v.

MIDSTATE ENVIRONMENTAL SERVICES, LP
AND JOHN DOE EMPLOYEE OF MIDSTATE
ENVIRONMENTAL SERVICES, LP,
                                                             Appellees


                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court No. 12-08-38275-CV


                                       ORDER


       Appellant addressed a motion to transfer to this Court. Only the Supreme Court

of Texas has the jurisdiction to transfer an appellate court proceeding. Miles v. Ford Motor

Company, 914 S.W.2d 135, 137 (Tex. 1995) (per curiam). Appellant’s motion will be

forwarded to the Texas Supreme Court in compliance, as nearly as possible under the

circumstances, with the procedures described in Miles. Id. n. 2.
       In the alternative to the motion to transfer, appellant sought the recusal of each of

the justices on the Court. Using the procedure described in McCullough v. Kitzman, 50
S.W.3d 87 (Tex. App.—Waco 2001, order), appellant’s motion to recuse the members of

the Court is denied.

                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to recuse denied
Order issued and filed August 1, 2018
Do not publish




Peterson v. Midstate Environmental Services, LP                                       Page 2